NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MONICO J. QUIROGA III,                          No. 17-16049

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00071-SAB

 v.
                                                MEMORANDUM*
C. CHAPA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      California state prisoner Monico J. Quiroga III appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging sexual

assault by a correctional officer while in pretrial detention. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo whether the magistrate judge validly



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
entered judgment on behalf of the district court. Allen v. Meyer, 755 F.3d 866,

867-68 (9th Cir. 2014). We vacate and remand.

      Quiroga consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened Quiroga’s action and dismissed all

defendants except for defendant Chapa before the named defendants had been

served, see 28 U.S.C. § 1915A, and dismissed the action for failure to serve

defendant Chapa pursuant to Federal Rule of Civil Procedure 4(m). Because all

parties, including unserved defendants, must consent to proceed before the

magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-04

(9th Cir. 2017), we vacate the magistrate judge’s order and remand for further

proceedings.

      VACATED and REMANDED.




                                         2                                     17-16049